Citation Nr: 1612161	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a dental disorder manifested by discolored teeth.

5.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from August 1981 to November 1981 and November 1983 to November 1987.  The Veteran also served in the U.S. Marine Corps Reserve and had active duty for training from May 1982 to August 1982 and May 1983 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in December 2015.  A copy of the transcript of this hearing has been associated with the claims file.  

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for the purpose of compensation.  Therefore, the claim for service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.  38 C.F.R. § 19.9(b) (2015). 

At the December 2015 Board hearing, the Veteran stated that he had intended to appeal a claim for his left knee, rather than the claim for a right knee disorder that has been certified to the Board.  At this time, however, an appeal on a left knee claim has not been perfected, and, therefore, the Board does not have jurisdiction to render a decision on that issue.  Instead, as set forth in more detail below, the Board finds that a Notice of Disagreement has been received as to that issue and remands it for the issuance of a Statement of the Case.  The Board also finds that the claim for service connection for a left knee disorder is not one to reopen but should be addressed on the merits pursuant to 38 C.F.R. § 3.156(c) as relevant service treatment records were associated with the claims file that were not considered in previous rating decisions.  Consequently, the claim for service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a current low back disorder, diagnosed as lumbosacral spine strain, minimal anterior wedging L4, minimal degenerative arthritis, mild degenerative disc disease, and mild bilateral foraminal stenosis at multiple levels, that is not related to his military service.

2.  The Veteran has a current neck disorder, diagnosed as cervical spine strain, mild to moderate degenerative arthritis, degenerative disc disease, moderate central canal stenosis at C3-4, mild myelomalacia at C6-7, and variable degrees (mild to marked) of bilateral foraminal stenosis, that is not related to his military service.

3.  The RO denied service connection for a right knee disorder and discolored teeth in a February 2009 rating decision.  The Veteran did not appeal that decision, and it is final.

4.  None of the new evidence submitted subsequent to February 2009 in support of the Veteran's claim for service connection for a right knee disorder and a dental disorder manifested by discolored teeth is material.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A neck disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The February 2009 rating decision that denied service connection for a right knee disorder and discolored teeth is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2015).

4.  New and material evidence has not been received, and the Veteran's claims for service connection for a right knee disorder and a dental disorder manifested by discolored teeth are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, adequate notice was provided in March 2010 and January 2011.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  At the December 2015 hearing, the Veteran testified he had undergone surgery in November 2014 for his neck disorder at VA.  The Board acknowledges that those treatment records are not associated with the Veteran's claims file; however, as there is already evidence of record to establish the Veteran has a current neck disorder, these treatment records would be redundant and cumulative in that they would merely show continuing treatment.  Neither the Veteran nor his representative has contended that these records would show anything else.  Consequently, the Board finds that remand to obtain these treatment records is not necessary prior to a final decision being issued in this case.  The VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

The Veteran was afforded VA examination in January 2012 relating to his claims for a low back disorder and a neck disorder.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

The Board acknowledges that no VA examination was afforded with regard to the Veteran's claims to reopen for service connection for a right knee disorder and a dental disorder manifested by discolored teeth.  However, when a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the Veteran has failed to submit new and material evidence to reopen these claims for service connection, VA was not obligated to provide him with a medical examination.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Initially the Board notes that all of the Veteran's claims originated as ones to reopen previously denied claims for service connection for discolored teeth, low back pain, neck pain and a right knee condition, which claims were initially denied in a February 2009 rating decision.  In March 2010, the Veteran filed a new claim seeking service connection for arthritis of the lower back and neck, a right knee condition and discolored teeth, which was denied in a July 2010 rating decision.  In October 2010 and thereafter, he submitted additional evidence toward his claims.  This new evidence includes service treatment records from the Veteran's first period of service from August to November of 1981.  

Although not clear as to the exact date these service treatment records were received, the Board notes that they were not available for review at the time of the prior adjudications in February 2009 and July 2010 but were at the time of the May 2012 rating decision.  If, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits without requiring the submission of new and material evidence to reopen a previously final denial of a claim for service connection.  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2) .

The Board finds that these service treatment records from 1981 were not previously of record at the time of the February 2009 and July 2010 adjudications but were in existence and were not unobtainable because the Veteran failed to properly identify them.  Furthermore, the Board finds that they are relevant to the Veteran's claims for service connection for a low back disorder and a neck disorder as they demonstrate treatment for a low back strain/sprain and complaints of radiation to the neck.  Consequently, the Board finds that the Veteran is entitled to consideration of his claims for service connection for a low back disorder and a neck disorder on the merits, as opposed to on a new and material evidence basis. 38 C.F.R. § 3.156(c). 

However, as to his claims for service connection for a right knee disorder and a dental disorder manifested by discolored teeth, the Board does not find these 1981 service treatment records relevant to those claims as there is no notation of treatment for the right knee and, although there are some dental records, they do not show the treatment the Veteran claims has caused his discolored teeth nor do they demonstrate any loss of or disease involving the mandible, maxilla, ramus, condyloid process, coronoid process or hard palate.  Consequently, the Board finds these records are not relevant to those claims and the submission of new and material evidence is required before the Board will consider them on the merits.

Service Connection for Low Back and Neck Disorders

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Low Back Disorder

The evidence demonstrates that the Veteran has a current low back disorder diagnosed as lumbosacral spine strain, minimal anterior wedging L4, minimal degenerative arthritis, mild degenerative disc disease, and mild bilateral foraminal stenosis at multiple levels.  See January 2012 VA examination report.

In addition, there is evidence of in-service treatment for the low back.  In September 1981, the Veteran was treated for a back injury received in a fall.  He was diagnosed to have a lumbar strain and/or sprain.  He was treated again in August 1987 for complaints of low back pain that was present for two days.  He denied any trauma, but reported his job involved lifting.  The assessment was lumbar strain, mild.

As the evidence establishes that the Veteran has a currently disability and injury and treatment in service, the focus of the Board's decision will be whether the present low back disorder is related to the in-service treatment.  The Board finds that the evidence does not support such a finding.

The Veteran contends he has had low back pain since the injury in 1981 and that it was exacerbated by his second period of active duty from 1983 to 1987.  See December 2015 Board hearing testimony.  He has also stated that his treating physicians have told him that his current problems with his low back are due to the injury in service.  See October 2010 VA 21-4138 and December 2015 Board hearing testimony.

The service treatment records, however, fail to demonstrate that the Veteran had a chronic low back disorder while in service, to include osteoarthritis.  The Veteran was diagnosed in September 1981 to have a low back strain/sprain.  There are no service treatment records showing he continued to have problems with low back pain.  The next treatment was not until August 1987, almost six years later.  The Board acknowledges the Veteran's testimony that he did not go to sick call during service in order to avoid being negatively treated.  However, the Veteran went to sick call when he had low back pain in August 1987 and he only complained of a two day history of low back pain rather than a long-standing history.  This evidence contradicts the Veteran's testimony.  Consequently, the Board finds that the evidence fails to establish the presence of a chronic low back disorder during the Veteran's active service.  

Furthermore, the Board finds the evidence fails to demonstrate a nexus relationship between the Veteran's current low back disorder and his active service.  The Veteran's private primary care physician's treatment records from August 1997 through September 2007 fail to demonstrate any complains of or treatment for a chronic low back disorder.  Rather these records demonstrate a diagnosis of herniated nucleus pulposus at the T5-T6 level resulting from an injury, which does not involve the lumbar spine.  So those records do not demonstrate treatment for the present low back disorder for which the Veteran is now seeking service connection.  The only treatment seen for the lumbar spine was in March 2004 when the Veteran was diagnosed to have a lumbar strain resulting from a slip on snow or ice.  It appears this resolved as there are no further treatment notes showing continuing treatment for any low back disorder.

Furthermore, VA treatment records fail to demonstrate treatment for any low back disorder.  These records merely show an assessment of "history of low back pain" as well as "low back pain" noted on the Veteran's Problem List.  Thus, these records do not provide evidence to establish a nexus relationship between the Veteran's current low back disorder and his military service.

Consequently, the Board finds that the post-service treatment records fail to support the Veteran's contentions of having low back pain since service.  The Veteran's allegation as to continuity of symptomatology, standing alone, is not plausible in light of the absence of continuous symptomatology in the medical evidence of record.  See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  Thus the Board finds that the contemporaneous medical evidence carries more probative weight than the Veteran's statements as to a continuity of symptomatology.

Finally, the January 2012 VA examiner opined that the current low back condition claimed as arthritis of the lower back is less likely as not a continuation of the multiple reports of low back pain documented while on active duty.  In support of his opinion, the examiner noted that back pain/complaints were mentioned in the records in September 1981 (muscular strain low back, lumbosacral sprain), August 1987 (diagnosed with lumbosacral strain), February 2003 (chronic back pain), March 2004 (in relation to a slip in the snow and diagnosed with lumbar strain), January 2011 (history of low back pain), and several other times in 2011 (chronic back pain).  However, the service records indicated he was treated for low back pain that resolved; there was no continuity of care in service or since that time until 2011; and there was no mention of the current imaging findings while the Veteran was on active duty.

The Board finds this medical opinion to be highly probative as to whether the Veteran's current low back disorder is related to his military service because the opinion is based upon a thorough review of the evidence and provides a clear rationale for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has also submitted his own testimony relating his current low back disorder to his military service.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection. Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The back disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372. 

Thus, the Board finds that the competent, credible and persuasive evidence fails to demonstrate a nexus relationship exists between the Veteran's current low back disorder and his military service.  Furthermore, the evidence fails to demonstrate the presence of osteoarthritis until many years after service.  See January 2012 VA examination report.  Hence, service connection based upon either chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) or on a presumption for chronic diseases pursuant to 38 C.F.R. § 3.307(a)(6) has not been established.

In conclusion, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a low back disorder is warranted as the competent, credible and probative evidence is against finding that the Veteran's current low back disorder is related to his military service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Neck Disorder 

The evidence demonstrates that the Veteran has a current neck disorder diagnosed as cervical spine strain, mild to moderate degenerative arthritis, degenerative disc disease, moderate central canal stenosis at C3-4, mild myelomalacia at C6-7, and variable degrees (mild to marked) of bilateral foraminal stenosis.

The service treatment records show the Veteran sustained a fall in September 1981 and complained of low back pain radiating into his upper back and neck.  However, no diagnosis relating to the neck was rendered at that time.  Subsequently, in August 1987, the Veteran was treated for complaints of pain in his neck (as well as his low back) that was present for two days.  He denied any trauma, but reported his job involved lifting.  The assessment was cervical strain, mild.

As the evidence establishes that the Veteran has a currently disability and an injury in service, the focus of the Board's decision will be whether the present neck disorder is related to the in-service treatment.  The Board finds that the evidence does not support such a finding.

The Veteran contends he has had neck pain since the injury in 1981 and that it was exacerbated by his second period of active duty from 1983 to 1987.  See December 2015 Board testimony.  He has also stated that his treating physicians have told him that his current problems with his neck are due to the injury in service.  See October 2010 VA 21-4138 and December 2015 Board hearing testimony.

The service treatment records, however, fail to demonstrate that the Veteran had a chronic neck disorder while in service, to include osteoarthritis.  Although the Veteran complained of low back pain radiating into the upper back and neck in September 1981, there was no diagnosis of a neck problem at that time.  Moreover, there are no service treatment records showing he continued to have problems with neck pain thereafter.  The only actual treatment for neck pain was in August 1987 and this was merely diagnosed as a mild cervical strain.  The Board acknowledges the Veteran's testimony that he did not go to sick call during service in order to avoid being negatively treated.  However, the Veteran went to sick call when he had neck pain in August 1987 and he only complained of a two day history of pain rather than a long-standing history.  This evidence contradicts the Veteran's testimony.  Consequently, the Board finds that the evidence fails to establish the presence of a chronic neck disorder during the Veteran's active service.  

Furthermore, the Board finds the evidence fails to demonstrate a nexus relationship between the Veteran's current neck disorder and his active service.  The Veteran's private primary care physician's treatment records from August 1997 through September 2007 fail to demonstrate any complains of or treatment for a chronic neck disorder.  These records demonstrate a diagnosis of a herniated nucleus pulposus at the T5-T6 level; however, this does not involve the cervical spine (neck).  So those records do not demonstrate treatment for the present neck disorder for which the Veteran is now seeking service connection.  

Furthermore, VA treatment records fail to demonstrate treatment for any neck disorder until November 2010.  This treatment note demonstrates the Veteran complained of long-standing neck pain that started in 1983 after a fall.  He was diagnosed to have C3-4 mild to moderate canal and right foraminal stenosis.  Subsequently, he continued to receive treatment for this condition that eventually resulted in surgery in November 2014 according to the Veteran's testimony.  These records, however, do not demonstrate any opinion by the Veteran's treating VA physicians that his current neck disorder is in fact related to the reported 1983 fall.

Consequently, the Board finds that the post-service treatment records fail to support the Veteran's contentions of having neck pain since service.  The Veteran's allegation as to continuity of symptomatology, standing alone, is not plausible in light of the absence of continuous symptomatology in the medical evidence of record.  See McManaway, 13 Vet. App. at 66-67 (1999); Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Thus the Board finds that the contemporaneous medical evidence carries more probative weight than the Veteran's statements as to a continuity of symptomatology.

Finally, the January 2012 VA examiner opined that the current neck condition claimed as arthritis of the neck is less likely as not a continuation of the multiple reports of neck pain documented while on active duty.  In support of his opinion, the examiner noted that neck pain was mentioned in August 1987 (mild cervical spine strain), February 2003 (chronic neck pain with numbness of hands), November 2010 (veteran complained of past history of neck pain after a fall), January 2011 (diagnosed with cervical spondylosis the slight irritation left C7 nerve root), and November 2011 (chronic neck pain).  However, the service records indicate acute treatment of the neck that resolved; there was no continuity of care in service or since that time until 2010-2011; and there was no mention of the current imaging findings while the Veteran was on active duty.

The Board finds this medical opinion to be highly probative as to whether the Veteran's current neck disorder is related to his military service because the opinion is based upon a thorough review of the evidence and provides a clear rationale for the opinion provided.  See Nieves-Rodriguez, 22 Vet. App. at 295.

The Veteran has not submitted an opposing medical opinion.  Instead, he has stated that he was verbally told that his neck disorder is related to his service.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 428.  However, the neck disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372. 

Thus, the Board finds that the competent, credible and persuasive evidence fails to demonstrate a nexus relationship exists between the Veteran's current neck disorder and his military service.  Furthermore, the evidence fails to demonstrate the presence of osteoarthritis until many years after service.  See 2011 VA treatment records and January 2012 VA examination report.  Hence, service connection based upon either chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) or on a presumption for chronic diseases pursuant to 38 C.F.R. § 3.307(a)(6) has not been established.

In conclusion, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a neck disorder is warranted as the competent, credible and probative evidence is against finding that the Veteran's current neck disorder is related to his military service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claims to Reopen for Service Connection for a Right Knee Disorder and a Dental Disorder Manifested by Discolored Teeth

The Veteran's claims for service connection for a right knee disorder and discolored teeth were previously denied by the RO in rating decisions issued in February 2009.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist, which might raise a reasonable possibility of substantiating the claim.  Id.  

In the present case, new evidence received since February 2009 consists of the Veteran's statements and testimony, VA treatment records, a March 2009 letter from a private dentist, and service treatment records from 1981.  After considering this evidence, the Board finds that none of it is material to reopen the Veteran's claims for service connection for a right knee disorder and a dental disorder manifested by discolored teeth.

Right Knee Disorder 

The February 2009 rating decision denied service connection for a right knee disorder as there was no evidence that the Veteran has a current right knee disorder that was incurred or aggravated by his military service or manifested within one year of his discharge.  Consequently, in order for the evidence to be new, it must relate to those facts previously not established.

The Board finds that none of the new evidence received since the February 2009 rating decision establishes that the Veteran has a present chronic right knee disorder related to his military service.  The service treatment records are silent for any treatment of the right knee.  Instead, they show treatment for the left knee.  The VA and private treatment records are also silent for treatment relating to the right knee.  At the December 2015 Board hearing, the Veteran did not offer any testimony relating to his right knee.  Rather, he stated it was his left knee that he was seeking service connection for and offered testimony only as to that condition.

Consequently, the Board finds that new and material evidence has not been received to establish that the Veteran has a current right knee disorder that is related to his military service.  Hence, the claim to reopen for service connection for a right knee disorder is denied.

Dental Disorder Manifested by Discolored Teeth

The February 2009 rating decision denied service connection for discolored teeth as there was no evidence that the Veteran has a current dental disorder that was incurred or aggravated by his military service or manifested within one year of his discharge.  Consequently, in order for the evidence to be new, it must relate to those facts previously not established.

In support of this claim, the Veteran testified at the Board hearing that during service, in preparation to going to the Middle East for Bright Star 85, he was sent for dental treatment and was told they were going to "put some stuff on my teeth" and, that "as the years have gone on, my teeth turned yellow."  He also stated that it is "documented in my medical records that they put some - some bonding on my teeth when I was in."  He contends that this treatment eventually caused his teeth to become discolored.  

Also in support of his claim, the Veteran submitted a letter from a private dentist dated in March 2009 (although it does not appear this was submitted to VA until November 2012).  In this letter, the dentist states that it is his "understanding ... that [the Veteran] wants to have the restorations on his maxillary incisors replaced and the Veterans Administration claims that the service did not place the original restorations and they are, therefore, not responsible to correct the current defects.  That view is, unfortunately for your office, unfounded since [the Veteran] is in possession of his dental records.  Included in his records are the initial examination papers which show no restorations on the teeth in question.  His last records do in fact indicate that the teeth have been restored."

Although some of the information given in these statements is new, the Board finds that none of it is material as it fails to establish that the Veteran has a compensable dental disability.  In order to have a dental disability for purposes of service connection, the claimed dental disorder must be due to disease or loss of the maxilla, mandible, ramus, condyloid process, coronoid process or the hard palate; limited motion of the temporomandibular articulation; or loss of teeth due to the loss of the body of the maxilla or mandible.  38 C.F.R. § 4.150.  As the new evidence fails to show that any of these listed conditions are present, it also fails to establish that the Veteran has a dental disability for which service-connected compensation may be granted.  

Consequently, this new evidence is not material to reopen the Veteran's claim for service connection for a dental disorder manifested by discolored teeth, and the claim to reopen must be denied.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a neck disorder is denied.

New and material evidence has not been received to reopen a claim for service connection for a right knee disorder, and the claim is denied.

New and material evidence has not been received to reopen a claim for service connection for a dental disorder manifested by discolored teeth, and the claim is denied.

REMAND

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  

Here, the Veteran filed a claim "for reopening the previously denied conditions" in October 2010.  By rating decision issued in May 2012, in addition to the claims addressed above, the RO denied a claim to reopen for service connection for a left knee disorder.  On November 26, 2012, the RO received a statement from the Veteran in which he stated he was resubmitting his claim.  He specifically stated "[f]rom when I had surgery on my knee, to falling and hurting my neck and back to the times I had surgery on my nose to the time they put something on my teeth and now they are yellow."  Thus, the Veteran did not specify in this statement which knee disorder he was submitting

The RO took this statement as a Notice of Disagreement as to the denials in the May 2012 rating decision except as to the claim to reopen for service connection for a left knee disorder.  As the RO adjudicated claims for both a right and left knee disorder in the May 2012 rating decision, it was obligated to either clarify the Veteran's statement as to which knee disorder he intended to appeal or to include both knee disorders in the appeal.  However, the RO included only the denial to reopen for service connection for a right knee condition in the Veteran's appeal.  At the Board hearing in December 2015, the Veteran stated it was his left knee disorder for which he wanted service connection, not the right.

Consequently, the Board finds that the November 2012 statement from the Veteran constitutes a Notice of Disagreement with the May 2012 rating decision's denial to reopen a claim for service connection for a left knee disorder.  At this time, however, the RO has not issued a Statement of the Case on that claim.  Consequently, the Board remands that claim for the RO to do so.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997)

The Board further finds that this claim should not be adjudicated as a claim to reopen.  Rather the RO should adjudicate this claim on the merits pursuant to 38 C.F.R. § 3.156(c).  The Board notes that the Veteran's service treatment records from his 1981 service have been associated with the claims file.   The exact date these service treatment records were received is not clear, however, it is clear that they were not considered in the February 2009 and July 2010 rating decisions but were considered in the May 2012 rating decision on appeal.  A review of these records demonstrates that they existed at the time of the prior rating decisions and are relevant to the Veteran's claim for service connection for a left knee disorder.  Consequently, adjudication of the Veteran's claim for service connection for a left knee disorder on the merits is warranted without needing new and material evidence to reopen.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issue of service connection for a left knee disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


